Name: Council Regulation (EEC) No 1495/89 of 29 May 1989 amending Regulation (EEC) No 3796/81 on the common organization of the market in fishery products and Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: economic policy;  fisheries;  tariff policy;  trade policy;  agricultural structures and production
 Date Published: nan

 1 . 6 . 89 Official Journal of the European Communities No L 148/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1495/89 of 29 May 1989 amending Regulation (EEC) No 3796/81 on the common organization of the market in fishery products and Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3468/88 (2), and in particular Article 30 thereof, Having regard to the proposal from the Commission, Whereas, up to 31 December 1987, a GATT-bound customs duty exemption applied to fresh, chilled and frozen herring from 15 February to 15 June each year ; whereas a new customs tariff based on the harmonized commodity description and coding system has been applied since 1 January 1988 ; whereas, when the change was made from the old nomenclature to the harmonized system, the abovementioned exemption was not applied to fresh and chilled herring flaps and whereas a customs duty of 1 5 % is levied on these ; Whereas, in the intervening period, significant imports of herring flaps have been recorded on the Community market ; whereas the customs duty exemption should therefore be reintroduced for them ; Whereas Annex VII to Regulation (EEC) No 3796/81 should therefore be amended accordingly ; Whereas Annex VII to Regulation (EEC) No 3796/81 appears in the Common Customs Tariff ; whereas the Common Customs Tariff adopted by Regulation (EEC) No 2658/87 (3), as last amended by Regulation (EEC) No 20/89 (4), should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 1 . Annex VII to Regulation (EEC) No 3796/81 and Annex I to Regulation (EEC) No 2658/87 are hereby amended as indicated in the Annex to this Regulation . 2 . Changes made in CN subheadings by this Regulation shall be applicable as Taric subheadings pending their insertion in the combined nomenclature as provided for in Article 12 of Regulation (EEC) No 2658/87. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 15 February 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 May 1989 . For the Council The President C. ROMERO HERRERA (') OJ No L 379, 31 . 12. 1981 , p . 1 . (2) OJ No L 305, 10 . 10 . 1988 , p . 1 . (') OJ No L 256, 7. 9 . 1987, p. 1 . (4) OJ No L 4, 6 . 1 . 1989, p . 19 . No L 148/2 Official Journal of the European Communities 1 . 6 . 89 ANNEX Zollsatz CN code Description Autonomous (%) or levy (AGR) Conventional (%) Supplementary unit 1 2 3 4 5 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen : 0304 10  Fresh or chilled : 0304 10 11 to 0304 10 91 1 ' unchanged  Other : 0304 10 92 ­     Herring flaps :      from 15 February to 15 June (') Free Free 0304 10 93      from 16 June to 14 February (2) 20 15 0 0304 10 98     Other (3) 18 15 0 0304 20 1 1 to 0304 90 99 ' . unchanged (') Taric code for 1989 : 0304 10 99*13. (2) Taric code for 1989 : 0304 10 99*11 and 12. (3) Taric code for 1989 : 0304 10 99* other than 11 , 12 and 13. (4) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 93, 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price .